


Exhibit 10.1




Amendment to Services and License Agreement




This Amendment (“Amendment”) is entered into as of November 18, 20 14
(“Effective Date”), between Invention Development Management Company, LLC
(“IDMC”) and Visualant, Inc. (“Visualant”). The parties hereby agree as follows:




1.            Background




1.1          IDMC and Visualant are parties to that certain Services and License
Agreement (Agreement No.

L-30240), dated November 11, 2013 (the “Agreement’).




1.2          IDMC and Visualant desire to amend the Agreement as set forth in
this Amendment, as of Effective Date.




2.            Terms Used in This Amendment




Unless defined in this Amendment, capitalized terms used in this Amendment have
the same meanings as in the Agreement.




3.            Amendments to Agreement




Section 3.1 of the Agreement is hereby amended and restated as follows:




“1.26.    “Licensed IP” means the Patent Applications, IDMC Technology, and
Patents which cover the Inventions listed in Exhibit C.”




The Agreement is hereby amended and restated to include Exhibit C which is
attached in the following page of this Amendment.




4.            No Other Changes




This Amendment amends the Agreement and all prior amendments with respect to the
subject matter of this Amendment, and supersedes all prior and contemporaneous
negotiations and other writings with respect to such matters. In the event that
a conflict arises between this Amendment and the Agreement or a prior amendment,
this Amendment controls. Except for the changes made herein, the terms and
conditions of the Agreement and its Exhibits shall remain unchanged and in full
force and effect.




Invention Development Management Company, LLC

Visualant, Inc.

 

 

Signature:  /s/ Chris Alliegro

Signature:  /s/ Ronald P. Erickson

 

 

 

 

Name:  Chris Alliegro

Name:  Ronald P. Erickson

 

 

 

 

Title:  Executive Vice President

Title (If Applicable): CEO

 

 

 

 

Address:  1209 Orange Street

Address:  500 Union Street, Suite 420

Wilmington, Delaware 19801

Seattle, WA 98101

 

 

 

 

Email Address:  Notice-US@intven.com

Email Address:  ron@visualant.net




- 1 -

--------------------------------------------------------------------------------




EXHIBIT C




List of Inventions




Reference No.

Solution Report Title

Date of License

US-882663

Microscope With ChromalD

11/18/2014

US-893653

Three-Dimensional Imaging for Analysis of Nonplanar Surfaces Using the ChromalD
 Spectrophotometric Scanner

11/ 18/2014

IL-891618

Reducing the cost and size of the Visualant sensor by integrated packaging

11/ 18/2014

IL-891619
(combined to include US- 882680 &
US-882702)

Concurrent analysis of multiple illumination sources in Visualant system

11/18/2014

US-895746

The Chroma ID Technology for the Quality Control of Dairy Products

11/18/2014

US-893669

Optical Fingerprint in Gemstones

11/18/2014

US-895791

Quality Control of Chromatic Profiles

Fruits,

Juices,

and

Wine

Using

11/18/2014

US-897203

Meat Quality Assessment Using ChromalD

11/18/2014

CN-893659

A Novel Medical Application for Visualant’s Chroma ID technology

11/18/2014

IL-891621

Measuring refractive index over a wide frequency range

11/18/2014




- 2 -

--------------------------------------------------------------------------------